Citation Nr: 1203104	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an award of a total disability rating based upon individual unemployability (TDIU) for the time period prior to July 22, 2002.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the RO in Newark, New Jersey, which granted entitlement to a schedular 100 percent rating for service-connected PTSD effective July 22, 2002. 

In an August 2006 decision, the Board adjudicated the issue of entitlement to an effective date earlier than July 22, 2002, for the grant of a 100 percent disability evaluation for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2008 memorandum decision, the Court vacated the August 2006 Board decision and remanded the issue to the Board.  In particular, the Court determined that the Board failed to evaluate the probative value of the Veteran's lay testimony of a worsening of his PTSD symptomatology within one year prior to filing his claim for an increased rating. 

In February 2009, the Board issued another decision denying the claim which specifically addressed those issues identified by the Court in its July 2008 memorandum decision.  The Veteran appealed this decision to the Court.  In February 2010, the Court remanded this case to the Board pursuant to the parties' Joint Motion for Remand (JMR) on a basis that was not cited in the prior Court determination.  This JMR argued for the first time that the Board's analysis was deficient for failing to address the Veteran's entitlement to TDIU prior to July 22, 2002 on the basis of Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Court announced the Rice decision three months after the Board's February 2009 decision.  

The Board also wishes to note the Court's decision in Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

The Board issued an August 2010 decision which considered whether the Veteran was entitled to an earlier effective date for PTSD on a schedular basis or whether he was entitled to an earlier effective date for TDIU separately.  The Veteran appealed this decision to the Court.  In October 2011, the Court remanded this case to the Board pursuant to the parties' JMR for consideration of the rule announced in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), a precedential opinion of the Court which was handed down four months after the Board's 2010 decision.  

Importantly, the parties agreed in the October 2011 JMR that the Veteran withdrew his appeal as to the determination that an earlier effective date for PTSD on a schedular basis.  The Board will consider only whether an effective date earlier than July 22, 2002, is warranted on the basis of TDIU.  The Board requests the parties of the JMR to not reconsider this issue in any future JMR to avoid further litigation on this matter.  


FINDINGS OF FACT

1.  The August 1998 rating decision, which denied an increased rating in excess of 30 percent for PTSD, denied TDIU implicitly.

2.  The Veteran received notice of the rating decision and his procedural and appellate rights in August 1998.

3.  The Veteran failed to initiate an appeal of the August 1998 rating decision within one year.  

4.  The Veteran's next claim for an increased rating was received on July 22, 2002.

5.  The Veteran's PTSD symptoms did not worsen to a factually ascertainable degree within the year prior to July 22, 2002.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for an effective date earlier than July 22, 2002 for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107; 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(2), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The October 2011 JMR accepted the Board's August 2010 statement of facts except as to the discussion of whether an August 1998 rating decision implicitly denied TDIU.  The Board stated: "The RO's August 1998 rating decision, which denied a rating greater than 30 percent for PTSD, placed the Veteran on reasonable notice that a potential claim of entitlement to TDIU had been denied."  The JMR indicated that the Board failed to analyze and discuss how the language of the RO's August 1998 rating decision "provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for" alleged unemployability, citing Adams v. Shinseki, 568 F.3d 956, 963 (Fed.Cir.2009).  The JMR states that the Board should also consider the holding of Cogburn v. Shinseki, 24 Vet.App. 205 (2010), which announced a four factor test in determining implicit denial.  

Since the Court endorsed the October 2011 remand, the Board sent a December 2011 letter to the Veteran, notifying him that he had the opportunity to submit additional argument and evidence.  He responded, also in December 2011, that he had nothing further to submit and requested that the Board proceed to readjudication of his appeal.  

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  The August 1998 rating decision decided a pending claim for an increased rating for PTSD.  

If the August 1998 rating decision is final, the relevant date of claim must be after that rating decision.  The Board turns to consider whether finality attached to that rating decision.  The Board notes that the Veteran was notified of a scheduled VA examination for the claim decided in August 1998 and reported for that examination without difficulty.  The August 1998 notice of the August 1998 rating decision was sent to the same address.  The notice was not returned.  That notice included the Veteran's procedural and appellate rights.  The Veteran's only response was an October 1998 notice of his current address, which was the same address at which the August 1998 notice was sent.  The August 1998 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.  

The Board determined in August 2010 that the Veteran did not submit another claim until the July 22, 2002 claim on which the current effective date is based.  Similarly, the Board's August 2010 decision found that the Veteran's disability had not increased in the year preceding July 22, 2002.  The October 2011 JMR states that the parties agreed to the facts found by the Board except as to those necessary to the determination regarding implicit denial in the August 1998 rating decision (based solely on a ruling of the Court that did not exist at the time the Board addressed the issue, which has occurred more than once in this case).  

As the parties agreed to those determinations, the Board concludes that the findings that the Veteran did not file a claim between the August 1998 rating decision and July 22, 2002, and that his disability did not worsen to a factually ascertainable degree are the law of the case.  The JMR returned this case to consider the only avenue on which the Veteran may obtain the benefit which he seeks, a determination that the August 1998 rating decision failed to adjudicate TDIU "implicitly" such that a claim remained pending prior to July 22, 2002.  

"A claim for benefits, whether formal or informal, remains pending until it is finally adjudicated."  Cogburn, 24 Vet.App. at 210.  "[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007).  "The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  The "certain circumstances" are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed.Cir. 2010) (The key inquiry is "whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim").  

Four factors must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn, 24 Vet.App. at 212-14.  

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities,"  Rice, 22 Vet.App. at 453.  

The Board finds that the disability rating claim decided in the August 1998 rating decision is more than related to TDIU: the two are, in fact, the same claim for implicit denial doctrine purposes.  The first Cogburn factor is satisfied.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn, 24 Vet. App. at 212.  The RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an "implicit denial" in certain circumstances.  Locklear v. Shinseki, 24 Vet.App. 311, 316 (2011) (citing Ingram, 21 Vet.App. at 248).  "The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear (emphasis added).  However, the "general rule ... is not for application when the Secretary explicitly separates the adjudication of one disability rating or benefit from another."  Id., at 316.  "[U]pon seeing a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  Id.  

The August 1998 rating decision decided that a 30 percent disability rating and no more was warranted for PTSD.  This rating decision does not reflect that TDIU was separated or "broken out" from the schedular rating for PTSD by the RO.  In fact, the RO did not indicate that TDIU had been raised in any communication to the Veteran.  Thus, the Secretary did not separate the adjudication of one disability rating or benefit from another.  The exception is not triggered by the RO's actions.  Given that the RO adjudicated the disability rating for PTSD, that TDIU is an alternative theory of that claim and that the RO did not take any action to separate schedular consideration from TDIU in deciding the claim, the Board finds that August 1998 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied on all possible theories of entitlement.  

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-17.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id., at 216.  

In this case, the increased rating claim filed by the Veteran encompasses TDIU as an alternative theory of the claim.  In such cases, the date of claim is the same for both.  See, e.g., Comer v. Peake, 552 F.3d 1362, 1369 (Fed.Cir. 2009).  The Board notes that the factual scenario presented in this case is materially identical to that presented in the case of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In that case, Roberson, service-connected for PTSD, filed a pro se claim seeking disability benefits, but did not specify that he was seeking a TDIU award.  The RO assigned a rating less than 100 percent without considering entitlement to TDIU.  The rating decision became final.  Roberson was awarded a TDIU rating based on a later filed claim for an increased rating.  Roberson was compelled to attack the prior rating decision collaterally based on a motion to revise based on clear and unmistakable error (CUE).  The Veteran did not raise TDIU explicitly and TDIU was not considered explicitly in 1998.  The RO did not indicate that TDIU was considered at the time.  The rating decision has become final, as discussed above.  

The Veteran in this case has not moved to revise the 1998 rating decision based on CUE.  The RO has not addressed such an argument.  The Board lacks the jurisdiction to address CUE in a rating decision in the first instance.  Considering the timing, the Board considers the correct legal remedy sought by the Veteran to be within the purview of a CUE motion, if one were filed.  The Cogburn factor weighs against the instant appeal.  

In this regard, the Board finds that the issue of CUE has not been explicitly or implicitly raised by the record in this case. 

The fourth Cogburn factor is whether the claimant is represented by an attorney.  The Veteran had representation through the Disabled American Veterans (DAV) organization, a Veterans Service Organization (VSO).  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO (which the undersigned finds difficult to grasp given the high expertise of VSO's such as the DAV in assisting Veterans to obtain VA compensation in tens of thousands of cases yearly, as opposed to attorneys working at the Court whose focus seems, on some exceedingly restricted occasions, less on gaining compensation for Veterans and more on procedural issues which do not lead to compensation for the Veteran).  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Cogburn, 24 Vet. App. at 217.  

The Board notes that the prior February 2009 and August 2010 decisions regarding the TDIU theory of entitlement were based on precedent not in existence in 1998.  Indeed, the Rice and Comer decisions regarding the relationship between increased ratings for PTSD and TDIU claims would not be available for more than a decade.  Indeed, the Roberson case, which established the criteria for implicitly raised claims for TDIU, would not be handed down for another three years.  Thus, even if the Veteran had been represented by counsel in 1998, that counsel could not have discovered or relied upon Roberson, Rice or Comer in arguing the Veteran's case.  The Veteran's lack of representation by counsel cannot be said to have had a significant impact on the outcome of the case as the laws of time do not clearly apply.  In this regard, it appears that the "labyrinths of VA's adjudication", as cited by Judge Schoelen in her concurring opinion in Cogburn, 24 Vet. App. at 218, has gained yet another level of complexity once again not based on any act of "VA's adjudication", but from an act retroactively applied to VA's adjudication. 
 
In applying the Cogburn factors, the Board finds 1) that the PTSD rating and TDIU are more than related, they are the same claim, 2) that the August 1998 rating decision alluded to pending TDIU by denying a rating in excess of 30 percent for PTSD, 3) that the PTSD rating and TDIU theories of entitlement have the same filing date as they arise from the same claim, and 4) that the Veteran's then-representation by a VSO rather than by counsel had no effect on the outcome of the case.  On the whole, the Cogburn factors weigh heavily in favor of a finding that the TDIU theory of entitlement was denied implicitly in the August 1998 rating decision.  The Board finds that sufficient notice was provided in the August 1998 rating decision that the Veteran knew or should have known that he was not to be awarded additional benefits in the form of a disability rating in excess of 30 percent for PTSD, regardless of the theory of the claim.  See Jones.  The Board concludes that the August 1998 rating decision denied TDIU implicitly as an alternative theory of the increased rating in excess of 30 percent for PTSD claim.  See Cogburn; see also Adams.  

In light of the foregoing, the Board concludes that the August 1998 rating decision denied TDIU implicitly when continuing the Veteran's 30 percent disability rating for PTSD.  No pending claim for TDIU or an increased rating survived the August 1998 rating decision.  The Board is bound by the August 2010 decision in that the October 2011 JMR did not disturb the Board's determination that the Veteran did not file another claim for an increased rating until July 22, 2002, and that the Veteran's disability did not worsen to a factually ascertainable degree in the year prior to July 22, 2002.  As there was no pending claim prior to July 22, 2002 and his disability did not worsen in the year preceding July 22, 2002, the Board concludes that an effective date earlier than July 22, 2002 is not warranted.  See Harper; see also 38 C.F.R. § 3.400(o).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA must comply with statutory and regulatory notice and duty to assist provisions for disability compensation cases.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board determined in the August 2010 decision that VA's duty to notify and duty to assist had been satisfied.  The October 2011 JMR states that the parties agreed to the facts as found by the Board except as to the issue of implicit denial in the August 1998 rating decision.  The Board's above decision regarding implicit denial is based on the historical record regarding the RO's actions in 1998 and the Veteran's response to those actions.  The above decision cannot be altered by provision of additional notice to the Veteran or submission of additional evidence.  Accordingly, any deficiency regarding the duty to notify or assist is not prejudicial.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (VCAA not applicable where interpretation of law is dispositive to the claim).  Furthermore, the Veteran has, through his representative at the Court, indicated that he has agreed to the Board's August 2010 factual determinations of all other issues discussed in that Board decision.  The Board found that the duty to notify and the duty to assist had been satisfied.  Thus, the Veteran's litigation position, on advice of and through counsel, has been that he agrees to the Board's determination that the duties to notify and assist have otherwise been satisfied.  These determinations were not set aside in the October 2011 JMR or the October 2011 Court Order which returned this case to the Board.  Those determinations are now final.  The Board may not, and will not, revisit them.  


ORDER

Entitlement to an award of a total disability rating based upon individual unemployability (TDIU) for the time period prior to July 22, 2002 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


